DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 5, 9 and 23-35 are pending:
		Claims 1-3, 5, 9 and 23-35 are rejected. 
		Claims 4, 6-8 and 10-22 have been canceled. 
		Claims 1-3, 5 and 9 have been amended.
		Claims 23-35 have been added. 
Continued Examination Under 37 CFR 1.114

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/27/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 04/27/2022 has been entered.
Response to Amendments 
Amendments filed 04/27/2022 have been entered. Amendments to the claims do not overcome 103 rejection of claim 1 previously set forth in final Office Action mailed 02/01/2022 therefore is maintained. 
New claims necessitate new grounds of rejection.  
Response to Arguments
Arguments filed 04/27/2022 have been entered. Arguments were fully considered. 
On pg. 8 of Applicant’s arguments, Applicant argues that:
The handles of the cited art are not integrated as part of a single piece construction. In particular, the handle of McInnis is not integrated as a single piece construction. In fact, as cited, the housing component itself is formed of three pieces (if the handle is counted as one), namely, the support plate assembly, filter frame, and handle. Thus, at a minimum, McInnis does not show the claimed limitation of a "handle integrally formed as a single piece with the housing component."

	This argument is not persuasive because the combination of references teaches the limitations of claim 1. Applicant amends claim 1 to recite “a handle integrally formed as a single piece with the housing component” which is a product-by-process limitation. While McInnis teaches a handle integrated as single piece with the housing component because the handle is coupled to the housing such that they form a single piece, this limitation is not given patentable weight because the determination of patentability is based upon the apparatus structure itself and the patentability of a product or apparatus does not depend on its method of production or formation. Additionally, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, the rejection of claim 1 is maintained. 
On page 9 of Applicant’s arguments, Applicant argues that:
Although not rejected herein, independent claim 25 contains limitations that are not shown in the prior art either. In particular, claim 25 recites, in relevant part, a housing component and a plurality of bosses configured to removably couple a catchment component to the housing component. Claim 25 is reminiscent of canceled claim 8, in that both recite bosses to couple the catchment component to the housing component; however, the rejection of claim 8 over McInnis and Strassburger, in further view of Croissant fails to render new claim 25 obvious.

	This argument is moot because amendments have necessitated new grounds of rejection. 
On page 10 of Applicants arguments, Applicant argues that:
Similarly, independent claim 30 is not rejected here, but is likewise not taught by the cited art. Claim 30 is reminiscent of canceled claims 6 and 7, in that both recite a helical thread follower extending around and generally perpendicular to an outer wall of the housing component, the thread follower adapted to interface with a threaded interior wall of the valve box assembly. The rejection of claims 6 and 7 over McInnis and Strassburger, fails to render new claim 30 obvious.

	This argument is moot because amendments have necessitated new grounds of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Arntyr (USPN 4,419,232).
	Regarding claim 25, Arntyr teaches a material catching apparatus (see Entire Abstract and Fig. 2) comprising: 
	a housing component (Fig. 1, holder ring 1; see C2/L57-60) adapted to fit within a valve box assembly (also referred to as the “water drain”; see C3/L45-50; the holder ring is within in the water drain as shown in Fig. 2; the recitation of “valve” is an intended use); and 
	a plurality of bosses (Fig. 1, mounting means 7; see C3/L10-15) extending inwards towards a central opening of the housing component (see Fig. 1), the plurality of bosses configured to removably couple a catchment component (Fig. 1, filtering bag 3; see C3/L10-15) to the housing component (see Fig. 1); 
	wherein the catchment component (i.e. filtering bag) is adapted to retain material (“filter bag…effective separation of contaminating materials”; see C3/L35-40) that enters the valve box assembly (the filtering bag 3 is within the water drain as shown in Fig. 2).  
	Regarding claim 27, Arntyr teaches the material catching apparatus of claim 25, wherein the catchment component further comprises: a direct pass-through filter (Arntyr, “filter bag…effective separation of contaminating materials…with an effective through-flow of the drainage water”; see C3/L35-42) adapted to retain the material entering the valve box assembly.  
	Regarding claim 29, Arntyr teaches the material catching apparatus of claim 25, where in the housing component further comprises: a bore (corresponds to the opening in holder ring; see Fig. 1) operable to support a tracer wire passing through the silt and debris catching apparatus (the opening of Arntyr is capable of supporting a tracer wire to pass-through because the opening allows fluid to pass through; see Fig. 1).

Claims 30-35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Knittel (DE 102010034515).
	Regarding claim 30, Knittel teaches a material catching apparatus (see Entire Abstract and Fig. 2) comprising: 
	a housing component (Fig. 2, screw 6; see pg. 4 in “list of reference numbers”) adapted to fit within a valve box assembly (Fig. 1, casing 7 (Knittel uses the term “housing” interchangeably); see pg. 4 in “list of reference numbers”; the recitation of “valve” is an intended use); 
	a catchment component (Fig. 1, filter element 4; see pg. 4 in “list of reference numbers”) coupled to the housing component (see Fig. 1) and adapted to retain material that enters the valve box assembly (“particles…through the filter element 4 retained”; see pg. 4 in “Description of the embodiment”); and 
	a thread follower (the screw has threads; see Fig. 1) defining a helical surface (Fig. 1, helix 2; see pg. 4 in “list of reference numbers”) extending around and generally perpendicular to an outer wall of the housing component (see Fig. 1), the thread follower adapted to interface with a threaded interior wall of the valve box assembly (“housing…with internal thread”; see ¶2 on pg. 4 in “Description of the embodiment” and Fig. 2).  
	Regarding claim 31, Knittel teaches the material catching apparatus of claim 30, wherein the helical surface of the thread follower further comprises: a pitch corresponding to a pitch of the threaded interior wall of the valve box assembly (“[t]he housing 7…with internal thread for receiving a screw”; see pg. 4 in “Description of the embodiment” and Fig. 2; because both the screw and internal threads are coupled to mate together as shown in Fig. 2, therefore the pitch of the screw corresponds to the pitch of the internal thread).  
	Regarding claim 32, Knittel teaches the material catching apparatus of claim 31 wherein the pitch of the helical surface (i.e. helix) is configured to permit the housing component to be screwed into the valve box assembly (i.e. casing) via interaction between the thread follower (i.e. screw) and the threaded interior wall (i.e. internal threads) of the valve box assembly (see Fig. 2). 
	Regarding claim 33, Knittel teaches the material catching apparatus of claim 30, wherein the catchment component further comprises: a direct pass-through filter (“particles…through the filter element 4 retained”; see ¶3 on pg. 4 in “Description of the embodiment”; “filter element openings for flowing through the medium”; see ¶7 on pg. 3) adapted to retain the material entering the valve box assembly.  
	Regarding claim 34, Knittel teaches the material catching apparatus of claim 30, wherein the housing component further comprises: a handle (also referred to as “section 1”; as Applicant’s specification does not further define the term “handle” or provide additional structure in the claims; the term “handle” is interpreted based on the plain meaning which is defined by Webster as “a part that is designed especially to be grasped by the hand”; because section 1 can be grasped by hand as shown in Fig. 2, section 1 is therefore a handle) integrally formed with the housing component (“integrally formed” is a product-by-process limitation; while Knittel teaches section 1 integrally formed with the screw because they are one-piece structure as shown in Figs. 1 and 2; this limitation is not given patentable weight given reasons set forth below); wherein the handle and the housing component are formed from a single piece (“formed from a single piece” is a product-by-process limitation; this limitation is not given patentable weight for reasons set forth below) of rigid polymer (“helix…plastic”; see ¶5 on pg. 3; plastic is a rigid polymer).  
	Claim 34 recites a product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding claim 35, Knittel teaches the material catching apparatus of claim 30, where in housing component further comprises: a bore (also referred to as “opening through the helix”; see ¶6 on pg. 3) operable to support a tracer wire passing through the silt and debris catching apparatus (the opening of Knittel is capable of supporting a trace wire to pass-through because it allows fluid to pass through; see ¶8 on pg. 3).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Strassburger (USPN 9,792,792).
	Regarding claim 1, McInnis teaches material catching apparatus (filtration apparatus; see Fig. 1 and see Entire Abstract) comprising: 
	a housing component (the frame attached to the filter; see annotated Figs. 1 and 1B of housing component) adapted to fit within a valve box assembly (Fig. 2, vault 20; see ¶23; the recitation of “valve” is an intended use); 
	a catchment component (Fig. 1B, strainer basket 102 or secondary filter 110; see ¶32) coupled to the housing component (see Figs. 1 and 2) and adapted to retain material that enters the valve box assembly (“strainer basket 102…sized to filter out solid debris”; see ¶30; “secondary filter 110…has absorbed its capacity of oil or other contaminants”; see ¶37); and 
	a handle integrally formed as a single piece (“integrally formed as a single piece” is a product-by-process limitation; while McInnis teaches a handle and frame together as an integrated single piece because the handle is coupled to the frame such that they form a single piece, this limitation is not given patentable weight for reasons set forth below) with the housing component and extending longitudinally across the catchment component (see annotated Figs. 1 and 1B).
	Claim 1 recites a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113)
Annotated Figs. 1 and 1B

    PNG
    media_image1.png
    530
    865
    media_image1.png
    Greyscale

	McInnis does not teach that said handle further defining a channel; and a cover coupled to the handle and adapted to prevent the material that enters the valve box assembly from entering the channel.  
	In a related field of endeavor, Strassburger teaches a security tag for wire handle (see Entire Abstract) comprising a handle (Fig. 6, the combination of handle 30 and tag 10 is the claimed handle) defining a channel (Fig. 10, opening 54; see C4/L40-42); and a cover (Fig. 8, engagement members 42); see C4/L20-23) coupled to the handle (see Fig. 6) and adapted to prevent the material from entering the channel (the engagement members 42 are capable of preventing material because of interlocking fingers hold the engagement members in a closed position; see C2/L13-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of McInnis by incorporating the channel and cover (security tag includes the channel and cover) of Strassburger because by doing so provides a comfortable handle for the user to hold (Strassburger, see C1/L60-65). 
	Regarding claim 2, McInnis and Strassburger teach the material catching apparatus of claim 1, wherein the catchment component further comprises: a direct pass-through filter (McInnis, “perforate mesh screen”; see ¶30; “filter media”; see ¶32) adapted to retain the material entering the valve box assembly.  
	Regarding claim 3, McInnis and Strassburger teach the material catching apparatus of claim 1, wherein the housing component further comprises: a bore (McInnis, corresponds to opening through frame; see Fig. 1) operable to support a tracer wire passing through the material catching apparatus (the opening of McInnis is capable of supporting a tracer wire to pass-through because the opening allows fluid to pass through; see ¶29 and Fig. 1).
	Regarding claim 5, McInnis and Strassburger teach the material catching apparatus of claim 1, wherein the housing component further comprises: a radio-frequency identification chip (also referred to as “RFID tag”; see C3/L19-23) within the channel (Strasburger, “[t]he flange 16 includes a recessed area 18 adapted to receive a security device 20 such as…RFID tag”; see C3/L19-23 and Fig. 2).  
	Regarding claim 9, McInnis and Strassburger teach the material catching apparatus of claim 1, wherein the housing component is a rigid material (Fig. 1 McInnis suggests that the frame (annotated in Fig. 1B) is of a rigid material because the frame supports the weight of the strainer basket 102).
	The combination of references does not teach that said rigid material is a non-metallic material.
	Strassburger further discloses a non-metallic material (“five-gallon plastic container”; see C3/L60-65; “plastic…handle”; see C5/L1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed material of McInnis with the plastic material of Strassburger because it is the simple substitution of one known material means with another known plastic material means obviously resulting in a suitable material with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 2012/0145612) in view of Strassburger (USPN 9,792,792) and by evidence of Smith (USPN 4,143,581). 
	Regarding claim 23, McInnis and Strassburger teach the material catching apparatus of claim 9 wherein the housing component further comprises: a single piece of rigid non-metallic material that is non-corrosive and non-conductive (Strassburger, the plastic material of non-corrosive and non-conductive by evidence of Smith; Smith, “[t]he plastic…is non-corrosive, non-conductive”; see C4/L64-67).  
	Regarding claim 24, McInnis and Strassburger teach the material catching apparatus of claim 23 wherein the single piece of rigid non-metallic material is a single piece of polymer material (Strassburger, “plastic”, see C3/L60-65). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Arntyr (USPN 4,419,232) in view of Kennedy (US 2017/0219110).
	Regarding claim 26, Arntyr teaches material catching apparatus of claim 25, wherein the plurality of bosses further comprise: a plurality of first radially inward extending bosses (see Fig. 1); wherein the plurality bosses are adapted to removably couple (see Fig. 1) the catchment component to the housing component and are further adapted to support the catchment component (i.e. filtering bag) when the catchment component contains material that has entered the valve box assembly (see Fig. 2)
	Arntyr does not teach a plurality of second radially inward extending bosses that are radially offset from the plurality of first radially inward extending bosses.
	In a related field of endeavor, Kennedy teaches a grate that blocks debris from entering a storage tank (see Entire Abstract) comprising a plurality of second radially inward extending bosses (Fig. 5, second set of retaining tabs 120b; see ¶44) that are radially offset (see Fig. 5 and ¶44) from the plurality of first radially inward extending bosses (Fig. 5, first set of retaining tabs 120a; see ¶44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of bosses (mounting means) of Arntyr by rearranging said bosses such that there is a plurality of second radially inward extending bosses that are radially offset from the plurality of first radially inward extending bosses as disclosed by Kennedy because said configuration prevents inadvertent movement after installation (Kennedy, see ¶47). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Arntyr (USPN 4,419,232).
	Regarding claim 28, Arntyr teaches the material catching apparatus of claim 25 wherein the housing component further comprises: a handle (Arntyr, Fig. 1, handle 5; see C3/L30-35) integrally formed with the housing component (“integrally formed” is a product-by-process limitation; while Arntyr teaches the handle integrated with the holder ring because the handle and the holder ring are coupled together such that they form a single piece; this limitation is not given patentable weight for reasons set forth below); Arntyr further discloses that said handle and the housing component are formed from a single piece (“formed from a single piece” is a product-by-process limitation; while Arntyr teaches a single piece because the handle and the holder ring are coupled together such that they form a single piece; this limitation is not given patentable weight for reasons set forth below) of rigid material (Fig. 2 Arntyr suggets that the holder ring is of a rigid material since said holder ring supports the weight of the filter bag 3).
	Claim 28 recites a product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	While Arntyr further discloses other features such as the filter cloth of plastics (“plastics”; see C3/L19-19-25; plastic is a polymer); Arntyr does not explicitly disclose that said rigid material of the handle and housing component is a polymer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed material of the handle and housing component of Arntyr with polymer material (plastics) as disclosed by other features of Arntyr because it is simple substitution of one known material means with another known plastic material means obviously resulting in a suitable material with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemon (USPN 4,459,208) teaches a filter system for a power transmitting device (see Fig. 1 and Entire Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778